


Exhibit 10.2

 

Berkshire Hills Bancorp, Inc.

Executive Compensation Proposal

 

Glenn S. Welch

 

Overview:

 

As you know, Berkshire Hills Bancorp, Inc. (“Berkshire”) has entered into an
Agreement and Plan of Merger between Berkshire and Hampden Bancorp, Inc.
(“Hampden”), dated as of November 3, 2014.  This proposal describes your current
agreement and the proposal for your future compensation.

 

Current Arrangements:

 

·                  Employment Agreement - Your employment agreement provides for
a lump sum cash payment equal to three (3) times your prior five-year “annual
compensation” (as defined in the employment agreement) and up to 18 months of
continued health and dental insurance at no cost to you, if following a Change
in Control your employment is terminated Without Cause or With Good Reason. 
Your employment agreement also provides that you will receive the benefits you
would have received under any tax-qualified retirement plan and
non-tax-qualified retirement plan for thirty-six (36) months.  In addition, if
you are offered employment that is comparable in terms of compensation and
responsibilities, and you remain employed for six (6) months, you will receive a
lump sum payment equal to 3 months base salary.

 

·                  You are also subject to certain non-competition and
non-solicitation obligations for one (1) year following your termination of
employment under the employment agreement.

 

·                  Salary Continuation Agreement — You also participate in an
executive salary continuation agreement.  Under the terms of that agreement,
upon a change in control, you are entitled to an annual benefit (paid in monthly
installments beginning at age 65 equal to $60,000 for the remainder of your
life).

 

Proposed Compensation Arrangements:

 

·                  Effective on the closing date of the merger, you will be
employed by Berkshire in an executive position as Regional President of the
Springfield, MA and Connecticut Regions, and other executive duties as
determined by Berkshire’s President and Chief Executive Officer.  Your initial
base salary will be $350,000.

 

·                  Effective on the closing date of the merger, you will
participate in Berkshire’s change in control severance plan on similar terms as
other similarly situated executives (and with the same change in control
multiple as provided under your current agreement).

 

·                  Effective on the closing date of the merger, you will receive
a stay bonus of $250,000, one-half payable in cash, and one-half payable in the
form of restricted stock that will vest over three years, with one-third vesting
each year.

 

--------------------------------------------------------------------------------


 

·                  Assuming you are still employed by Berkshire on the date that
is one-year from the closing date of the merger, you will receive a stay bonus
of $250,000, one-half payable in cash, and one-half payable in the form of
restricted stock that will vest over three years, with one-third vesting each
year.  You will also receive this payment if Berkshire terminates your
employment prior to the one-year anniversary of the closing date for a reason
other than cause (as such term is defined in Berkshire’s employment agreement
with its President and Chief Executive Officer).

 

·                  Hampden will terminate your salary continuation agreement
prior to the effective time of the merger.  Within 45 days of the termination of
the agreement, you will receive a lump sum payment equal to the present value of
the benefits otherwise due under the agreement.

 

·                  You will agree to add an automatic limitation to your salary
continuation agreement, so that amounts and benefits payable to you in
connection with the change in control will be automatically limited so as not to
permit any excess parachute payments under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

·                  Hampden will terminate your employment agreement prior to the
effective time of the merger, and you will not receive any payment or benefits
under the agreement. You will provide any consents that may be required.

 

·                  Effective October 31, 2014, you agree that any compensation
resulting from the exercise of stock options and/or the sale of stock received
upon such stock option exercise will not be included in the definition of
“annual compensation” under your employment agreement for purposes of
determining cash severance that may be due in connection with a change in
control.

 

·                  All payment amounts are subject to adjustment depending on
final tax calculations, confirmation of 2010 through 2014 compensation, and are
subject to applicable tax withholding.  All payments of deferred compensation
will be subject to a six-month delay if and to the extent necessary and
advisable to avoid additional taxes and penalties under Section 409A of the
Code.

 

·                  Berkshire makes no representation and warranties with respect
to excess parachute payments under Section 280G of the Code and does not
undertake any liability or indemnification with respect to any related taxes.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

A C C E P T E D

 

BERKSHIRE HILLS BANCORP, INC.

 

 

 

By

/s/ MICHAEL P. DALY

 

November 3, 2014

 

Name: Michael P. Daly

Title: President and Chief Executive Officer

Date

 

By signing below, you agree that this term sheet will be binding upon you, will
take effect on the Closing Date, and will as of such date supersede any other
employment, severance, change of control or related agreements between the
undersigned executive and Hampden and its affiliates.  The parties agree to work
in good faith to document the terms of this agreement into one or more written
documents consistent with the terms set forth herein.  In the event that the
Merger Agreement is terminated prior to the occurrence of the Closing Date, this
term sheet shall become null and void and of no effect.

 

 

By

/s/ GLENN S. WELCH

 

November 3, 2014

 

Glenn S. Welch

 

Date

 

--------------------------------------------------------------------------------
